department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date -ulil code date date employer id number contact person id number contact telephone number form you must file tax years all dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service i cincinnati oh legend b date c state d date f county g organization h date dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed as a corporation on b in the state of c article three in your articles of incorporation states that you were formed for the following purposes e e e e to provide for the social cultural and civic betterment of its members to participate in to cooperate with and to support charitable and civic endeavors in the geographical area if its location to provide for the enjoyment recreation leisure and social activities and entertainment of its members and to establish and maintain facilities wherein its members may gather and assemble for such civic cultural and social purposes letter rev catalog number 47628k although you were formed b you did not previously apply for exemption and you were subject_to auto revocation as of h for failure_to_file form_990 you provide for the enjoyment recreation leisure food social activities and entertainment of your members as well as non-members you operate a bar and restaurant that is open thursday through saturday evenings the bar and restaurant facility is leased from two members of your governing body article i section i of your bylaws states any person over the age of years of good moral character and otherwise acceptable to the membership committee shall be eligible for membership in the corporation article iii section i of your bylaws states all members of the club shall be entitled to full use of all the club facilities subject_to the rules and regulations promulgated by the board_of directors with the addition of food service on d members guests and non-guests are admitted to the club during operating hours however only members and their guests are able to order alcohol as required by g rules and regulations you amended article iii section i of your bylaws on d to change your procedures for use of facilities with the addition of food services members guest and non-guest will be allowed admittance to the club during operating hours only members and guest will be able to order alcohol as required by g rules and regulations if a non-member would like to order alcohol a membership driver license and age verification must be acquired before alcohol is served your current procedures for entry into your facility are as follows upon entering the front doors a hostess is present to seat customers non-members members guest and members are asked to sign-in each customer is asked before seating if an order will be placed at the bar if yes then a membership card is asked to be presented if the customer is not a member the option to become a member is offered so alcohol may be purchased due to f being a dry county no customer is served alcohol unless a membership has been obtained and signed in the membership book per the g rules and regulations identification must be and address is required to purchase a membership per the g if a non-member requests only to eat then no membership is required you advertise yourself in print and on the radio as a family friendly restaurant and a bar and grill serving food your sources of revenue include membership dues charges for acts of entertainment and charges for food and drink consumption law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the regulations states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non-profitable purposes letter rev catalog number 47628k and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption revrul_55_716 c b holds that an organization formed for the purpose of furnishing television antenna service to its members is not entitled to exemption from federal_income_tax under sec_501 of the code the term club as used within sec_501 contemplates the commingling of members one with the other in fellowship personal contacts and fellowship must play a material part in the life of an organization for it to come within the meaning of the term club revrul_58_588 1958_3_cb_265 provides that an organization formed by several individuals to operate a health recreational and social_club but whose predominant activity is the selling of services for profit to an unlimited number of so-called members who have no voice in the management of the club and whose only rights are to the use of the club’s facilities upon the payment of specified fees is not a tax-exempt social_club within the meaning of sec_501 of the internal_revenue_code revrul_58_589 1958_2_cb_266 discusses the various criteria for recognition of exemption under sec_501 of the code in order to establish that a club is organized and operated for pleasure recreation and other nonprofitable purposes there must be an established membership of individuals personal contacts and fellowship a commingling of the members must play a material part in the life of the organization revrul_69_635 1969_2_cb_126 holds that an automobile club whose principal activity is rendering automobile services to its members but has no significant social activities does not qualify for exemption under sec_501 of the code the basis for this conclusion is the fact the club had no significant commingling of its members in chattanooga automobile club v commissioner warren automobile club inc v commissioner 182_f2d_551 6th cir the united_states court_of_appeals 6th circuit held that to be exempt under the act of congress a club must have been organized and operated exclusively for pleasure recreation and other non- profitable purposes the court further specified that the words other non-profitable purposes must be construed as coming within the same classification as pleasure and recreation in addition there must be at least some sort of commingling of members to constitute a club the court held that the two automobile clubs petitioning the court were not exempt under sec_101 of the internal_revenue_code_of_1939 as a social_club because the members of these clubs did not commingle in 181_f2d_402 3rd cir the united_states court of appeal sec_3rd circuit defined the word club to include some type of mingling of people together as well as a common object in this case the court held that the keystone automobile club was not exempt under sec_101 of the code for a number of reasons one of which was because they saw no evidence of the commingling of members in 345_f2d_52 sth cir the court declared for a social_club to qualify for exemption under sec_501 its outside profits must be strictly incidental to club activities not a result of an outside business and either negligible or nonrecurring letter rev catalog number 47628k application of law not organized for pleasure recreation or other non-profit purpose you are not described under sec_501 of the code because you are not organized for pleasure recreation or other nonprofitable purpose you were formed to provide for the enjoyment recreation leisure food social activities and entertainment of your members as well as non-members your activity consists of operating a bar and restaurant your restaurant is open to anyone although you only sell alcohol to members anyone over the age of can obtain membership in order to purchase alcohol your sales of food and alcohol demonstrate that you are not operated for the purposes declared under sec_501 of the code rather you were formed primarily for commercial purposes transacting business with the general_public per sec_1_501_c_7_-1 of the regulations you are not organized and operated for pleasure recreation and other nonprofitable purposes because you engage in the business of operating a bar and restaurant and you make your facilities available to the general_public you advertise yourself in print and on the radio as a family friendly restaurant and a bar and grill serving food this advertising for public patronage is evidence that you are conducting a business since your primary purpose is to sell food to all members of the public and to sell alcohol to the general_public through your issuance of unlimited memberships you do not qualify for exemption under sec_501 of the code per united_states v fort worth club of fort worth texas you do not qualify for exemption under sec_501 of the code because your outside profits are not strictly incidental to your club activities and they are not negligible or nonrecurring you have no club activities other than the sale of food and alcohol this activity is not incidental and is not negligible this is a recurring activity that takes place every week from thursday - saturday you are therefore engaged in a business activity with the general_public lack of membership requirements similar to the organization described in revrul_58_588 you provide an unlimited amount of memberships demonstrated by the fact that anyone can become a member by eating at your restaurant and obtaining a membership to buy alcohol from you as long as they are and provide identification and an address the sole reason for your membership is so that patrons of your restaurant can purchase alcohol because f is a dry county in following the g rules and regulations no customer is served alcohol unless a membership has been obtained and the membership book has been signed income from your members is therefore considered income from the general_public lack of social activities or commingling among your members to be operated for the purposes described in sec_501 of the code an organization must have an established membership of individuals who meet to make personal contacts and promote fellowship the commingling of the members must play a material part in the life of a tax exempt social_club like the organization in revrul_55_716 you are simply furnishing a service to members by selling alcohol your only activity consists of operating a bar and restaurant and selling food and alcohol to the public anyone from the public can eat in the restaurant and anyone can purchase alcohol as long as they become a member the sole purpose of your membership is to allow individuals to purchase alcohol you have no member events and there letter rev catalog number 47628k is no commingling among members in addition per revrul_58_589 you do not qualify for exemption under sec_501 of the code because there is no fellowship or commingling among your members members simply come to your restaurant and bar to eat and drink along with the general_public chattanooga automobile club v commissioner warren automobile club inc v commissioner and keystone automobile club v commissioner both show that organizations failing to meet the commingling requirement will be denied exemption you have not demonstrated that members have any interaction other than being at the same location for the serving of food or beverage anyone over the age of with identification can become a member there is no common interest among your members and your social activities are only incidental because you have demonstrated very little if any personal contact among members and there is no expectation of personal contact among members commingling is not a material part of your activities like the organization described in revrul_69_635 you are primarily providing services with insignificant or no commingling by operating in such a way you do not qualify for exemption under sec_501 of the code conclusion based on the information provided we conclude that you are not organized for pleasure recreation or other nonprofitable purposes as described in sec_501 of the internal_revenue_code you are organized for the purpose of operating a restaurant and bar for the general_public and you advertise your facilities to the general_public the purpose of your membership is to meet the g rules and regulations in order to serve alcohol you do not meet the membership and commingling requirements for organizations qualifying for exemption from federal_income_tax under sec_501 of the code accordingly you do not qualify for recognition of exemption under sec_501 of the internal_revenue_code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47628k for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter letter rev catalog number 47628k sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
